Colonial Commercial Corp. 275 Wagaraw Road Hawthorne, NJ 07506 July 22, 2010 Via Edgar “CORRESP” Mr. Rufus Decker United States Securities and Exchange Commission treet, N.E., Stop 4631 Washington, D.C. 20549 Re: Colonial Commercial Corp. Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Fiscal Quarter Ended March 31, 2010 File No. 1-6663 Dear Mr. Decker: This confirms that we have received your letter dated July 8, 2010 regarding the Securities and Exchange Commission Staff’s review of the Company’s 10-K for the fiscal year ended December 31, 2009 filed on March 31, 2010 and the Company’s 10-Q for the quarterly period ended March 31, 2010 filed on May 12, 2010. This letter is being filed to inform you that the Company intends to respond by July 29, 2010. Thank you for your consideration of this extension. Please do not hesitate to call me at 973-427-6981 with any questions. Sincerely, /s/William Pagano William Pagano Chief Executive Officer
